Citation Nr: 0937985	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-43 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for PTSD.  

In a November 2006 decision, the Board denied service 
connection for PTSD.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2008 decision, the Court set 
aside the Board's November 2006 decision and remanded the 
matter for readjudication.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks service connection for PTSD.  He claims 
that he currently has PTSD as a result of traumatic 
experiences in Vietnam.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV)); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressors 
occurred.  38 C.F.R. § 3.304(f) (2008); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOPGCPREC 12-99 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

The record currently on appeal shows that the appellant did 
not serve in combat in Vietnam.  Indeed, neither the 
appellant nor his attorney has specifically argued otherwise.  
In that regard, the Board notes that the appellant did not 
have a combat-related military occupational specialty.  
Rather, his service personnel records show that his military 
occupational speciality was clerk typist.  The appellant 
served in Vietnam from August 1967 to August 1968, during 
which time his principal duty was company clerk for 
Headquarters and Headquarters Company (HHC), 2nd Battalion, 
14th Infantry/25th Infantry Division.  His awards and 
decorations included the National Defense Service Medal, 
Vietnam Campaign Medal, Vietnam Service Medal with 2 overseas 
bars, an Army Commendation Medal, and the Good Conduct Medal, 
but no awards indicative of combat service.  The appellant's 
service personnel records also show that he participated in 
basic training, but he received no specialized combat 
training.

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  In this case, the 
record currently on appeal does not contain credible 
supporting evidence that the appellant's claimed in-service 
stressors occurred.  On his original claim of service 
connection in December 2003, the appellant delineated his in-
service stressors.  He claimed that (1) while stationed at Cu 
Chi the barracks next to his was hit by a mortar round and he 
saw men bleeding, one with a groin injury; (2) while 
stationed at Katum during operation Yellowstone, he was 
picked for guard duty.  The men who performed his duties 
while he was on guard duty were killed and/or wounded during 
a grenade explosion; and (3) while at the forward base camp 
at "Bereguard/Boraguard" he helped load a body bag 
containing a soldier who had been hit in the stomach with a 
mortar round while sleeping on top of his bunker.  

In his original stressor statement, the appellant indicated 
that he had "erased" the names of the people he served with 
in Vietnam and he did not remember the time frame of the 
incidents.  Nevertheless, in July 2004, the appellant 
submitted an internet printout listing the names "of 
veterans that I served with while in Vietnam and names of 
veterans that were killed in action that were assigned to the 
same company as I."  He asserted that "these veterans were 
in the same unit I was assigned to and serve with while in 
Vietnam which would clearly support my involvement in Vietnam 
and the valid stressors for a PTSD claim."  In its now 
vacated November 2006 decision, the Board considered the 
internet printout submitted by the appellant but noted that 
the record contained no indication that the appellant 
actually knew any of these men or had witnessed their deaths.  

In written arguments before the Court, however, the 
appellant's attorney represented that the appellant actually 
"knew these men, worked with them, and in most cases 
witnessed their deaths."  The Board finds that there are 
currently no statements from the appellant to this effect in 
the record on appeal.  It is unclear whether the appellant 
has represented to his attorney that he had witnessed the 
deaths of these men or if his attorney has made such an 
assumption.  This should be clarified on remand.  

Additionally, for purposes of fulfilling the requirements of 
38 C.F.R. § 3.304(f), the appellant must provide details 
regarding each of the deaths he now recalls witnessing.  
Currently, the appellant has not provided sufficient detail 
upon which VA could perform meaningful research in an attempt 
to obtain evidence corroborating his claimed stressors.  
Rather, the record now contains the appellant's December 2003 
stressor statement which delineates an incident in which he 
witnessed two injuries in a mortar explosion at Cu Chi, and 
an incident in which he helped to load a body bag onto a 
helicopter at a base camp called either Bereguard or 
Boraguard.  It is unclear whether the internet printout 
corresponds to either of these incidents or if the appellant 
now recalls additional stressors, including witnessing the 
deaths of the men listed on the internet printout.  See VA 
Adjudication Procedure Manual, M21-1 MR, IV.ii.1.D.14.d 
(September 5, 2008) (providing that "[a]t a minimum, the 
veteran must provide the following:  a stressor that can be 
documented; the location where the incident took place; the 
approximate date (within a two-month period) of the incident; 
and the unit of assignment at the time the stressful event 
occurred)."

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and ask that he provide the necessary 
detail regarding the deaths of the 
individuals he listed in his statement 
received in July 2004, as well as any 
other in-service stressor he now recalls.  

2.  If the appellant responds with 
additional detail, in accordance with 
M21-1 MR, IV.ii.1.D.16, the RO should 
refer the claim to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) coordinator for consideration as 
to the sufficiency of the information 
needed to document the occurrence of 
appellant's claimed in-service stressors.  
If the information is determined to be 
sufficient, the RO should request 
corroboration of the claimed in-service 
stressors.  If the information is 
determined to be insufficient, the RO 
should complete the steps outlined in the 
M21-1MR, IV.ii.1.D.16, including a formal 
finding of insufficiency.

3.  If, and only if, an alleged in-
service stressor is corroborated, the 
appellant should be scheduled for a VA 
psychiatric examination for the purpose 
of ascertaining whether he has PTSD due 
to the corroborated in-service stressor.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  The examiner should be 
requested to provide an opinion as to 
whether the appellant has symptoms that 
meet the diagnostic criteria for PTSD due 
to the corroborated in-service stressor.  
A complete rationale for all opinions 
must be provided.

In providing notice of the examination, 
the RO should advise the appellant that 
individuals for whom an examination has 
been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) 
(2008).  Where, as here, entitlement to a 
VA benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated on the 
evidence of record.  38 C.F.R. § 3.655.  

4.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim.  If the appellant's 
claim remains denied, he and his attorney 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

The case should then be returned to the Board for appropriate 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

